Citation Nr: 1706773	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  07-36 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel




INTRODUCTION

The Veteran had active military service in the United States Army from February 1970 to October 1971.  He died in January 2002.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the cause of the Veteran's death.  The appellant submitted a timely substantive appeal in November 2007.

The appellant requested a local hearing with an Indianapolis RO hearing officer.  A hearing before a Decision Review Officer (DRO) was held in February 2009; a transcript of the hearing is associated with the claims file.

A September 2011 Board decision denied service connection for the cause of the Veteran's death; the decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in a September 2013 Memorandum.  

Thereafter, the Board remanded the case in May 2014 to obtain a medical opinion.  After obtaining a VA medical opinion in June 2014, the Board again denied service connection for the cause of the Veteran's death in October 2014.  

The appellant appealed the October 2014 Board decision.  In September 2015, the Court entered an Order vacating the decision based on a Joint Motion for Remand.  Thereafter, in February 2016, the Board remanded the claim.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.
FINDINGS OF FACT

1.  The certificate of death reveals that the Veteran died on January [redacted], 2002, at the age of 52.  The certificate lists the immediate cause of death as respiratory failure due to or as a consequence of metastatic renal cell cancer with lung involvement.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The Veteran served in the Republic of Vietnam from July 1970 to July 1971.

4.  The weight of the probative evidence of record does not relate the Veteran's death to his active duty service, to include in-service exposure to herbicide agents.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, to include as due to exposure to herbicide agents, did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Upon receipt of a substantially complete application for benefits, VA must notify a claimant of what information or evidence is needed in order to substantiate the claim, and assist a claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to the initial adjudication of the claim, a letter dated in March 2007 satisfied the duty to notify provisions, and notified the appellant of the evidence and information required to substantiate a dependency and indemnity compensation claim based upon a previously service-connected disability and based upon a condition not yet service-connected.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007); rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).  Although the March 2007 letter did not provide a statement of the conditions for which the Veteran was service-connected at the time of his death, there was no prejudice to the appellant, as the Veteran was not service-connected for any disabilities at the time of his death.  See Hupp, 329 Fed. Appx. at 277.  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records and all identified private medical treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, multiple VA opinions were obtained to address the etiology of the cause of the Veteran's death.  In that regard, the Board finds the most recent VA opinion of March 2016 to be adequate.  The examiner who provided the opinion reviewed the Veteran's claims file and provided sufficient explanation and rationale to support the opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The agency of original jurisdiction substantially completed all development ordered by the Board in the February 2016 remand and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The provisions of 38 C.F.R. § 3.103(c)(2) (2016) require that the DRO who conducts a hearing fulfill two duties to comply with the above regulation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  

There is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Cause of Death Claim

The Board has reviewed the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant contends that the cause of the Veteran's death is related to his active duty service.  She alleges that the cause of the Veteran's death was the result of in-service exposure to Agent Orange in Vietnam.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA death benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2016).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312. 

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or shown to be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).  Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support the claim.  See 38 U.S.C. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed.Cir.2009).  

The Veteran died in January 2002, at the age of 52.  The Veteran's death certificate lists the immediate cause of death as respiratory failure, due to or as a consequence of metastatic renal cell cancer with lung involvement.  An autopsy was performed, which concluded that the final pathologic diagnosis was metastatic renal cell carcinoma, status post cytokine treatment, admitted for hyperthermia, hypotension and hypoxia.  At the time of the Veteran's death, service connection was not in effect for any disability.  Thus, the Board's inquiry turns upon whether the above causes are sufficient for a finding of service connection.

The Veteran's service treatment records are negative for any complaints or findings of renal cell carcinoma.  The Veteran's service personnel records reveal that he had service in the Republic of Vietnam from July 1970 to July 1971.  Accordingly, he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Private medical treatment records reflect that the Veteran was first diagnosed with renal cell carcinoma in the early 2000's.  They reflect diagnoses of metastatic renal cell carcinoma with right supraclavicular lymph node biopsy positive for adenocarcinoma consistent with a renal cell primary.  He was enrolled in a study for treatment with Interleukin-2 and PEG-Intron, but died during phase two of the study.  

An April 2002 letter from T. L., M.D., reflects that, with regard to the lungs, there was extensive lymphangetic carcinomatosis from clear cell renal cell carcinoma, pulmonary edema, enlarged peribronchial and perihiatal lymph nodes, with nodules consistent of metastatic tumor.  Grossly, the Veteran's renal cell carcinoma was in place of the left kidney, predominantly clear cell type.  Multiple metastatic tumor nodules were noted in both kidneys.  The adrenal glands also had metastatic renal cell carcinoma, and autopsy of the central nervous system revealed a metastatic focus in the choroids plexus on the left.  Dr. L. stated that the Veteran had extensive hypoxia and difficulty with oxygenation, which worsened after starting his second course of Interleukin-2.  The toxicity and death were judged as possibly related to Interleukin-2 at the time of the clinical report.  Dr. L. stated that the most likely cause of the Veteran's demise was progressive renal cell carcinoma; however, given the temporal association with Interleukin, he believed there could be a relationship to the Interleukin-2.  Nevertheless, Dr. L. concluded that the Veteran, in fact, died from progressive renal cell carcinoma.

During a February 2009 DRO hearing, the appellant testified that she believed the Veteran's death was due to respiratory failure or lung cancer, and/or metastatic renal cell cancer with lung involvement, caused by in-service exposure to Agent Orange.  She noted that the Veteran was first diagnosed with cancer in April 2001, and that he was diagnosed with both lung and kidney cancer, but that they found the lung cancer first.  She stated that she felt that the Veteran's cancer metastasized from the lung to the kidney because his primary symptom was a cough.  She also testified that the Veteran's doctor would not answer her when she inquired whether his death had anything to do with his time in Vietnam, but that a nurse informed her that the doctor could not tell one way or the other.  In support of her claim, the appellant submitted medical treatise information from the American Urological Association which states that Agent Orange has been linked to renal cancer, along with previous Board decisions from other matters regarding renal cancer after herbicide exposure.  

In June 2014, a VA opinion was obtained.  After reviewing the claims file, the examiner opined that it was less likely than not that the cause of the Veteran's death was related to an in-service injury, event, or illness.  The examiner explained that the Veteran had a primary diagnosis of renal cell carcinoma with metastasis to the lungs, and that it was the metastatic manifestation which caused his respiratory failure, and hence his death.  The examiner explained that renal cell carcinoma originates in the renal cortex and accounts for a large percentage of the renal neoplasms.  The examiner acknowledged the medical treatise information submitted by the appellant, but concluded that the epidemiologic study showed merely a trend and a possible connection.  The examiner explained that the Institute of Medicine, which is part of the National Academy of Sciences, issues a report every two years on the health effects of Agent Orange and has determined that there is inadequate and insufficient evidence to determine whether an association exists between exposure to Agent Orange and the development of renal cell carcinoma.

In August 2014, the appellant submitted a letter affirming her belief that the Veteran died as a result of renal cell carcinoma.  In support of her claim, she again submitted a May 2011 American Urological Association article regarding a link between Agent Orange and renal cancer, along with prior Board decisions.

Following the February 2016 remand, an additional VA opinion was obtained.  After reviewing the medical records and prior opinions, the examiner opined that without sufficient evidence to support a link between Agent Orange exposure and development of renal cell carcinomas, it was less likely that the Veteran's malignancy was a result of his exposure in service.  The examiner addressed the May 2011 American Urological Association article, but explained that the early findings of the study of veterans with kidney cancer suggested a need for ongoing evaluation and research.  He noted that the study was not designed or sufficient to find a statistically significant incidence rate compelling for causation.  The examiner explained that the Veteran had known risk factors including tobacco abuse and potential occupational exposure to gasoline.  He acknowledged the Veteran's younger than average age upon diagnosis, as well as the difficulty in determining a precipitating event leading to the development of kidney cancer.  Ultimately, he concluded that the exposures in service were unlikely to have caused the Veteran's malignancies.

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne, diabetes mellitus; type 2, Hodgkin's disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309.

Although the Veteran is presumed to have been exposed to herbicide agents, the medical evidence of record does not support presumptive service connection for the cause of the Veteran's death because renal cell carcinoma is not among the diseases or disorders eligible for presumptive service connection based upon exposure to herbicide agents.  38 C.F.R. § 3.309.  

While the appellant contends that the Veteran was first diagnosed with lung cancer, which is a qualifying disability for the purposes of presumptive service connection, the medical records are in conflict with her statements.  The medical evidence instead reflects that the Veteran was diagnosed with renal cell carcinoma as the primary cancer which metastasized to the lungs. 

The appellant has also argued that evidence of carcinoma in the lungs qualifies as lung cancer to support a finding of presumptive service connection.  However, presumptive service connection refers to the primary cancer site and not a site where the cancer has metastasized.  Ramey v. Brown, 9 Vet. App. 40, 44  (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3d. 1239 (Fed. Cir. 1997); writ of cert den. 522 U.S. 1151, 140 L Ed. 2d 181, 118 S. Ct. 1171 (1998).  A presumptive cancer, such as lung cancer, that develops as a result of a metastasizing non-presumptive cancer, such as renal cancer, may not be service-connected under 38 U.S.C.A. 
§ 1116(a).  See 38 U.S.C.A. § 1113(a) (2016); Darby v. Brown, 10 Vet. App. 243 (1997); VAOPGCPREC 18-97.  Accordingly, presumptive service connection for the cause of the Veteran's death is not warranted.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving herbicide agents exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

After thorough consideration of the medical evidence of record, the Board concludes that service connection is not warranted for the cause of the Veteran's death on a direct-incurrence basis.  A review of the Veteran's service treatment records and post-service medical records reflects no evidence that he experienced symptoms or diagnoses of respiratory failure or renal cell carcinoma during service or within the one year presumptive period following service.  The appellant testified that the Veteran was healthy and did not visit the doctor during their marriage until seeking treatment in the early 2000's for symptoms which ultimately resulted in the cancer diagnosis.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

The appellant's assertions are the only evidence of record linking the Veteran's conditions to his service.  There is no medical opinion or evidence of record suggesting that respiratory failure or renal cell carcinoma with metastasis to the lungs was the result of the Veteran's service, to include exposure to herbicide agents.  The appellant is competent to provide evidence about the Veteran's cause of death; for example, she is competent to describe symptoms related to his cancer and respiratory issues.  See Layno v. Brown, 6 Vet. App. 465 (1994).  She is also credible to the extent that she sincerely believes that a link exists between his service and his illnesses.  However, she has not been shown to have the requisite knowledge or training to render a medical opinion or identify the etiology of his conditions.  While lay persons are competent to provide opinions on some medical issues, determining the cause and nature of a complex condition such as renal cancer with lung involvement falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

The probative evidence of record does not demonstrate that the underlying cause of the Veteran's death, renal cell carcinoma, was incurred in or caused by his active duty service, to include exposure to herbicide agents.  The Board acknowledges the appellant's argument that the Veteran's renal cell carcinoma was caused by his in-service exposure to Agent Orange and her submission of medical treatise information which reflects a possible relationship between Agent Orange and renal cancer.  

With regard to medical treatise information, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the medical treatise information submitted by the appellant is of a general nature and does not contain any information or analysis specific to the Veteran's condition.  Moreover, the medical treatise information does not confirm a causal relationship between herbicide agents exposure and renal cell carcinoma.  As noted by the March 2016 VA examiner, the early findings of the 2011 study suggested a need for ongoing research; however, the study was not designed to find a statistically significant incidence rate compelling for causation.  Because the treatise evidence does not establish a definitive causative link between renal cell carcinoma and herbicide agents exposure and does not address the specifics of the Veteran's condition, it is of little probative value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

In addition to medical treatise evidence, the appellant also submitted prior Board decisions related to renal cancer matters.  Previous decisions are not binding on the Board, unless the decisions specifically addressed this particular Veteran's case.  See 38 C.F.R. § 20.1303 (2016); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  As the decisions submitted by the appellant involved separate and distinct fact patterns and evidence unrelated to the Veteran, they are afforded little probative value.

In contrast, the March 2016 VA examiner considered the comprehensive evidence, including medical records, prior opinions, and medical treatise information submitted by the appellant, but concluded that the cause of the Veteran's death was not related to in-service exposure to herbicide agents.  The examiner explained that the Veteran had several risk factors, including tobacco use and potential occupational gasoline exposure.  Without sufficient evidence of a link between herbicide agents and the Veteran's conditions, he opined that it was less likely that his malignancy was a result of exposures during military service.  This opinion is the most probative evidence of record and does not establish a link between the cause of the Veteran's death and his in-service exposure to herbicide agents.

The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no evidence linking the immediate cause of the Veteran's death, respiratory failure, to his active duty service.  The probative evidence of record shows that the underlying cause of the Veteran's death, renal cell carcinoma, is not presumed to have been caused by in-service exposure to herbicide agents, is not otherwise shown to be related to exposure to herbicide agents, and is not otherwise shown to be related to his active duty service.  Accordingly, service connection for the cause of the Veteran's death is not warranted. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


